Citation Nr: 0626213	
Decision Date: 08/23/06    Archive Date: 08/31/06	

DOCKET NO.  04-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating disability rating for 
bilateral tinnitus, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from March 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
VARO in Muskogee, Oklahoma, that denied entitlement to 
separate 10 percent ratings for tinnitus in each ear.  Prior 
to an appellate decision, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of tinnitus 
claims.  This stay was rescinded in July 2006.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260 of VA's Rating Schedule.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent rating 
for bilateral tinnitus under Diagnostic Code 6260 of VA's 
Rating Schedule, and his representative, argue that, because 
he has tinnitus in each ear, he should be awarded separate 
10 percent ratings for each ear.

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  However, prior to June 13, 2003, 
Diagnostic Code 6260 did not explicitly state that tinnitus 
could only be assigned a single 10 percent disability rating; 
it simply provided that recurrent tinnitus warranted a 
10 percent rating.  38 C.F.R. § 4.87, Code 6260 (1999).  
Before 1999, a 10 percent rating was assigned only when there 
was persistent tinnitus as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).

In November 2002, VA proposed to revise Code 6260 to "state 
more explicitly" the manner in which tinnitus was to be 
evaluated.  "The intended effect of this action is to codify 
current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10 percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  67 Fed. Reg. 59,033 (September 19, 
2002).  In support of its position, VA cited to medical 
studies, and observed that "true" tinnitus, defined as "the 
perception of sound in the absence of an external stimulus," 
appeared to arise from the brain rather than the ears. 

VA adopted the proposed amendments effective June 13, 2003.  
Code 6260, which already provided for a rating of 10 percent 
for recurrent tinnitus, was revised to include explanatory 
notes; the second note, pertinent to this appeal, reads:  
"Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 
(2005).

Additionally, in a precedent opinion, VA's Office of General 
Counsel held, that Diagnostic Code 6260, as in effect prior 
to June 13, 2003, likewise "authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under Code 6260 or any other diagnostic code."  
VAOPGCPREC 2-2003 (May 2003).

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Code 6260, when considered in conjunction 
with 38 C.F.R. § 4.25(b), required that bilateral tinnitus be 
rated separately for each ear.  Smith v. Nicholson, 
19 Vet. App. 63 (2005).  VA appealed this decision to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims and 
appeals affected by this decision, e.g., claims for increased 
ratings for tinnitus filed before June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Code 6260 were ambiguous as to the question of whether 
tinnitus in each ear can be a separate disability, and, thus, 
VA was entitled to apply its own construction.  Smith v. 
Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  The Federal 
Circuit held that VA's interpretation was neither plainly 
erroneous nor inconsistent with the regulations, and, thus, 
the Court erred in not deferring to VA's reasonable 
interpretation of its own regulations.  Id., at 12-13.

As applied to the current appeal, the effect of the actions 
described above is to prohibit the assignment of separate 
10 percent ratings for tinnitus of each ear under Code 6260, 
as in effect both before and as of June 13, 2003.  VA's 
longstanding interpretation of the regulations to allow a 
maximum rating of 10 percent for tinnitus was upheld by 
judicial precedent, and the revised regulation effective 
June 13, 2003, expressly requires that tinnitus be evaluated 
as a single disability, whether bilateral or unilateral.  
Thus, separate 10 percent ratings for tinnitus of each ear 
are precluded, under the old and new version of the 
regulation, and neither version is more favorable than the 
other.  Under these circumstances, the disposition of this 
claim is based on the law, and not the facts of the case, and 
the claim must be denied based on a lack of entitlement under 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Veterans Claims Assistance Act of 2000.

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duties to notify and assist claimants.  However, the 
facts are not in dispute, and where, as in this case, the 
decision rests on the interpretation of the law, the VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Similarly, compliance with the VCAA is not required 
if no reasonable possibility exists that any notice or 
assistance would aid the appellant in succession of the 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  


ORDER

A disability evaluation in excess of 10 percent for bilateral 
tinnitus is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


